Case 5:19-cv-00704-JC Document 29 Filed 06/10/20 Page 1 of 1 Page ID #:696



 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Maria Guadalupe Sanchez De Ramirez
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 9                               WESTERN DIVISION
10
     MARIA GUADALUPE SANCHEZ ) CASE NO. 5:19-cv-00704-JC
11   DE RAMIREZ,             )
                             )
12                           )
         Plaintiff,          ) ORDER AWARDING
13                           ) ATTORNEY’S FEES AND
             v.              ) COSTS PURSUANT
14                           ) TO THE EQUAL ACCESS TO
                             ) JUSTICE ACT, 28 U.S.C.
15   ANDREW SAUL,            ) § 2412(d), AND COURT COSTS
     COMMISSIONER OF SOCIAL  ) PURSUANT TO
16   SECURITY,               ) 28 U.S.C. § 1920
                             )
17       Defendant.          )
                             )
18
19       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
21   Justice Act in the amount of FOUR-THOUSAND NINE-HUNDRED EIGHTY-
22   SEVEN DOLLARS and 58 CENTS ($4,987.58), as authorized by 28 U.S.C. §
23   2412(d), and Court costs in the amount of FOUR-HUNDRED DOLLARS and NO
24   CENTS ($400.00), pursuant to 28 U.S.C. § 1920, subject to the terms of the
25   Stipulation.
26   Dated:         June 10, 2020
27                                  ______________/s/_____________________
                                    HONORABLE JACQUELINE CHOOLJIAN
28                                  UNITED STATES MAGISTRATE JUDGE
